DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
This office action is responsive to an amendment filed on 4/28/2022. As directed by the amendment, claim 1 was amended, and no claims were cancelled nor added. Thus, claim 1 is presently pending in this application
Claim 1 is allowed based on the reasons for allowance below. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Zachar (2014/0142496) and Vazales (2014/0150782) do not specifically disclose the claimed structure as presented in the independent claim 1. 
Zachar discloses an apparatus (apparatus shown in figs. 1A-1D) for use with a tracheal ventilation tube (160, fig. 1A, paragraph 0321) and a suction source (601, paragraph 0030 and paragraph 0321), the apparatus comprising:
(A) a cleaning catheter (200, fig. 1A, paragraph 0323), which (a) is insertable into the ventilation tube, (b) is shaped so as to define one or more distal suction orifices (440, paragraph 0326, fig. 1A), and (c) which comprises:
(i) an elongate, flexible, tubular catheter main body (210, paragraph 0323); and 
(ii) an inflatable element (588, fig. 1A, paragraph 0328), which is mounted to the catheter main body at a location within 3 cm of at least one of the one or more distal suction orifices (paragraph 0104); and 
(B) an input module (156, figs. 1A-1D, paragraph 0323), which is coupled to the cleaning catheter (see figs. 1A-1D), and comprises:
(i) an inflation module (603, which may comprises, for example, a conventional syringe, paragraph 0321), which comprises (a) an inflation chamber separate from the suction source (paragraph 0321, Zachar discloses an inflation source 603 being a conventional syringe, therefore, as disclosed, the conventional syringe is separate from the suction source (601), furthermore, a conventional syringe for inflation comprises an inflation chamber, wherein the inflation chamber is the chamber within the syringe and the space located at the port (827), 521 and 520) 
(ii) a flow regulator (712, figs. 11B-11C, paragraph 0418), which (a) is shaped so as to define a suction port (830, paragraph 0347) coupleable in fluid communication with the suction source (paragraph 0347, Zachar discloses that the suction port is coupleable in fluid communication with suction source 601), and (b) is configured to assume at least first and second fluid-control states (first state is shown in fig. 5B and fig. 4A and second state is shown in fig. 5C and fig. 4B, see paragraph 0356); and
(iii) a mechanical user control element (320, paragraph 0344), which is configured (a) to mechanically and non-electrically set the fluid-control states of the flow regulator (paragraphs 0344 and 0360), at least when the mechanical user control element is in the first configuration, the flow regulator is in the first fluid-control state, in which the flow regulator (a) blocks fluid communication between the suction source and the distal suction orifices (fig. 11B, paragraph 0422, second activation state) and (b) connects the suction source and an interior of the inflatable element in fluid 2PRELIMINARY AMENDMENT Attorney Docket No.: Q230377Appln. No.: Not Yet Assignedcommunication to deflate the inflatable element (fig. 11B, paragraph 0422, second activation state), at least when the mechanical user control element (320) is in the second configuration, the flow regulator is in the second fluid-control state, in which the flow regulator (a) connects the suction source and the distal suction orifices in fluid communication (fig. 11C, paragraph 0423, the third activation state), (b) connects the interior of the inflation chamber (chamber at 827) and an interior of the inflatable element (588) in fluid communication to inflate the inflatable element (fig. 11C, paragraph 0423, the third activation state), and (c) does not connect the suction source (suction source 601) and the interior of the inflatable element (588) in fluid communication (fig. 11C, paragraph 0423, the third activation state), and the flow regulator is (a) not in the first fluid-control state when the mechanical user control element is in the second configuration (paragraphs 0422-0427, Zachar discloses a second activation state, where the control element 320 is in the third configuration, flow regulator 712 is in the third activation state, thus not the second activation state), and (b) not in the second fluid-control state when the mechanical user control element is in the first configuration (paragraphs 0422-0427, Zachar discloses that when the control element 320 is in the second configuration, flow regulator 712 is in the second activation state, and thus, not the third activation state). Zachar fails to disclose that the mechanical user control element to mechanically and non-electrically increase pressure in an interior of the inflation chamber during at least a portion of a transition of the mechanical user control element from the first configuration to the second configuration and at least when the mechanical user control element is in the first configuration, the flow regulator connects the suction source and an interior of the inflatable element in fluid communication to deflate the inflatable element, wherein in the first configuration, the flow regulator is in the first-control state in which the flow regulator blocks fluid communication between the suction source and the distal suction orifices and connects the suction source and an interior of the inflatable element in fluid communication to deflate the inflatable element.
	Vazales discloses an apparatus for use with a tracheal ventilation tube and a suction source (3800, fig. 37a) comprising an inflation module (3815B, 3845, 3850, fig. 37A and paragraphs 0614-0620) and a suction module (suction device coupled to 3803), a mechanical user control element (3815A and 3815B, 3825, 3840, 3855, 3835, 3830, fig. 37A, paragraphs 0614-0620), but fails to disclose that the mechanical user control element is configured a) to mechanically and non-electrically set the fluid-control states of the flow regulator b) to assume at least first and second configurations, and c) to mechanically and non-electrically increase pressure in an interior of the inflation chamber during at least a portion of a transition of the mechanical user control element from the first configuration to the second configuration, and at least when the mechanical user control element is in the first configuration, the flow regulator connects the suction source and an interior of the inflatable element in fluid communication to deflate the inflatable element, wherein in the first configuration, the flow regulator is in the first-control state in which the flow regulator blocks fluid communication between the suction source and the distal suction orifices and connects the suction source and an interior of the inflatable element in fluid communication to deflate the inflatable element.
However, both Zachar and Vazales fail to disclose an apparatus for use with a tracheal ventilation tube and a suction source, comprising the structures as claimed in combination with an input module comprising a mechanical user control element to mechanically and non-electrically increase pressure an interior of the inflation chamber during at least a portion of a transition of the mechanical user control element from the first configuration to the second configuration and at least when the mechanical user control element is in the first configuration, the flow regulator connects the suction source and an interior of the inflatable element in fluid communication to deflate the inflatable element, wherein in the first configuration, the flow regulator is in the first-control state in which the flow regulator blocks fluid communication between the suction source and the distal suction orifices and connects the suction source and an interior of the inflatable element in fluid communication to deflate the inflatable element. Therefore, to modify Zachar and Vazales to arrive at the claimed invention would be based upon improper hindsight. 
Therefore, claim 1 has been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takashina (WO 03/033063) is cited to show a mechanical control element for inflating an expandable element. 
Chersky (WO 2015/187583) is cited to show an inflation and deflation control module. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TU A VO/Primary Examiner, Art Unit 3785